Mr. Chief Justice Thompson delivered the opinion of the court: This writ of error is prosecuted to review a decree of the circuit court of St. Clair county. Various alleged errors are argued by plaintiff in error but no errors have been assigned on the record. There is, therefore, no issue for this court to try. The rule requiring that the assignment of errors must be written upon or attached to the record has been in force since the organization of this court, and this court has repeatedly held that a failure to assign errors requires a dismissal. Ditch v. Sennott, 116 Ill. 288; Benneson v. Savage, 119 id. 135; McCormick v. Chicago and State Line Railway Co. 219 id. 593. The writ of error is dismissed. Writ dismissed.